Citation Nr: 1012565	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for coronary 
artery disease is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 
to December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2006 and November 2007 rating decisions.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence does not show that the Veteran's PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

Criteria for a disability rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
Court noted a distinction between an appeal involving the 
Veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluations assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, DC 9411.  A 30 
percent disability rating is assigned when a Veteran's PTSD 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is assigned when a Veteran's 
PTSD causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 DC 9411.

During the Veteran's appeal he was assigned Global 
Assessment of Functioning (GAF) scores at most of his VA 
outpatient treatment sessions.  It is noted that a GAF score 
between 51 and 60 is assigned when an individual presents 
either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).

A GAF score between 61 and 70 is assigned when an individual 
presents either some mild symptoms (e.g., depressed mood and 
mild insomnia); or some difficulty in social, occupational 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

The Veteran asserts that his PTSD is more severe than it is 
currently rated.  He argued in September 2006 that he had 
difficulty sleeping without medication and that he was 
susceptible to panic attacks when in crowded or enclosed 
areas.  The Veteran also cited to medical records from 1987 
and 1995 to bolster his assertion that a higher rating was 
warranted.  However, it is important to note that the 
Veteran did not file for service connection for PTSD until 
2002; and since he has been granted service connection, the 
issue at hand now is what the current level of his 
symptomatology is and not what it was years before he filed 
his claim.  In this case, the objective medical evidence 
fails to show that a rating in excess of 30 percent is 
warranted for PTSD.  

The Veteran has attended numerous psychiatric treatment 
sessions through the course of his appeal, but he has 
generally displayed consistent symptomatology throughout the 
various sessions.  His common complaints were difficulty 
sleeping, fear of crowds, and flashbacks; although it was 
noted that the prescribed medication was helping.  
Nevertheless, the Veteran consistently appeared well-groomed 
and in good control at all his treatment sessions.  He 
consistently denied any suicidal/homicidal ideations or any 
hallucinations.  Additionally the Veteran was found to have 
good insight and judgment and his thought processes and 
speech were normal.  Some of the sessions are described 
below.

At a VA treatment session in July 2002, the Veteran 
complained of difficulty sleeping with an increase in the 
frequency of intrusive thoughts, memories and flashbacks of 
his combat experiences.  Nevertheless, he was alert and 
coherent.  His dress was neat, his eye contact was good, his 
speech was normal, his memory was intact, and his 
concentration was adequate.  Additionally, no psychotic 
symptoms, delusions, or hallucinations were noted, the 
Veteran's affect was full, his mood was mildly dysthymic, 
and his insight and judgment were good.  The Veteran was 
assigned a GAF of 55.

In October 2002, the Veteran continued to complain about 
difficulty sleeping; but he was alert, pleasant, 
cooperative, well groomed, with full affect and dysthymic 
mood.  He had normal speech, good eye contact, intact 
insight and judgment, and there was no evidence of either 
psychotic features or suicidal/homicidal ideations.  A GAF 
of 56 was assigned. 

In December 2002, the Veteran was found to be alert and 
oriented with a euthymic mood and intact thought.  It was 
noted that he would be able to interact with people for 2-4 
hours at a time in a work context.  Another VA treatment 
record from December 2002 revealed that he Veteran was 
seeking to take classes to train him to work part time.

At a VA treatment session in January 2003, the Veteran 
reported doing "pretty good."  He reported sleeping 
problems, but these problems were attributed to his leg 
problems.  He was noted to be alert, pleasant, cooperative, 
well groomed, with full affect and euthymic mood.  The 
Veteran had normal speech, good eye contact, intact insight 
and judgment, and his thought content lacked any psychotic 
features, or suicidal or homicidal ideations.  A GAF of 65 
was assigned.

In October 2003, the Veteran reported that he had been 
anxious and irritable several months earlier.  He also 
reported a spike of depression which resolved by itself.  
The Veteran continued to report flashbacks and nightmares.  
Nevertheless, at the treatment session he was cooperative, 
well groomed, with full affect and neutral mood.  The 
Veteran had normal speech, good eye contact, intact insight, 
memory, and judgment, and his thought content lacked any 
psychotic features, or suicidal or homicidal ideations.  A 
GAF of 60 was assigned.

In January 2004, the Veteran reported improving sleep with 
periodic crazy dreams. He indicated that his current 
medication was effective in controlling his anxiety and 
depression.  At the session, he was cooperative, well 
groomed, with full affect and neutral mood.  The Veteran had 
normal speech, good eye contact, intact insight, memory, and 
judgment, and thought content without psychotic features, or 
suicidal or homicidal ideations.  A GAF of 64 was assigned.

In August 2004, the Veteran reported difficulty dealing with 
the situation in Iraq, but he was nevertheless cooperative 
and well-groomed, with a full affect and a euthymic mood.  
The Veteran had normal speech, good eye contact, intact 
insight, memory, and judgment, and his thought content 
lacked any psychotic features, or suicidal or homicidal 
ideations.  A GAF of 62 was assigned.

In September 2005, the Veteran reported that sleep and the 
current news remained problematic, but his mood was 
otherwise good, and it was noted that the Veteran was 
keeping busy with hobbies.  The Veteran was alert, 
cooperative, well groomed, with full affect and euthymic 
mood.  The Veteran had normal speech, good eye contact, 
intact insight, memory, and judgment, and his thought 
content continued to lack any psychotic features, or 
suicidal or homicidal ideations.  A GAF of 64 was assigned.

In September 2006, the Veteran reported being anxious and 
stated that he had nightmares for years, until he started 
receiving treatment from VA.  The Veteran had some trouble 
with agoraphobia and avoided crowded areas.  However, he was 
comfortable with the effectiveness of his medication.  The 
Veteran was calm and cooperative, and made good eye contact.  
His affect was appropriate and his mood was neutral.  The 
Veteran's cognitive functions were intact and there were no 
memory deficits.  Additionally, no homicidal or suicidal 
ideations were reported.  The Veteran was assigned a GAF of 
58.

At a VA examination in October 2006 (to investigate auditory 
concerns) it was noted that the Veteran had worked in the 
life insurance business for 40 years, becoming a vice 
president, before retiring in 1995 due to medical disability 
(heart trouble).

In September 2007, the Veteran reported that he was doing 
quite well but still had on and off nightmares.  The Veteran 
continued to have feelings of depression, but he was trying 
to make himself busy and relax.  The Veteran went on 
vacation to Michigan over the summer, which had been a good 
time, and there were no major problems reported.  The 
Veteran indicated that he felt his PTSD had been fairly 
stable and he was comfortable with the effectiveness of his 
medications.  The Veteran was appropriately groomed with 
good eye contact.  He was cooperative and his affect was 
appropriate, his mood was neutral, and he denied any 
hallucinations or delusions.  The Veteran had good memory, 
he was alert and oriented without any suicidal or homicidal 
ideations; and his insight and judgment were good.  

In October 2007, the Veteran underwent a VA examination of 
his PTSD where it was noted that he was in psychiatric 
therapy through VA, and had been prescribed medication, but 
no hospitalization had been required to treat his mental 
disorder.  The Veteran indicated that the treatment was 
helping him deal with his symptoms, but reported some degree 
of crowd intolerance and stated that he avoided these 
situations.  The Veteran reported having been married for 
"61" years with three children and he reported good family 
relationships.  The Veteran stated that he had reduced his 
socializing over the past few years, but he continued to 
belong to an Italian American club and he played golf and 
walked in the woods for leisure (in addition to club 
activities).  The Veteran had no history of suicidal 
attempts, or of violence.  

At the examination, the Veteran was neatly groomed and 
cooperative with a normal affect and a neutral mood; the 
Veteran's attention was intact; his thought processes and 
content were unremarkable; and he understood the impact of 
his behavior.  The Veteran reported that he did have 
impaired sleep which interfered with his daily activity; 
however, the Veteran admitted that medication improved his 
sleeping.  The examiner indicated that the Veteran continued 
to have chronic symptoms of PTSD which caused difficulty 
dealing with crowds.  However, the examiner indicated that 
the Veteran was not totally occupationally and socially 
impaired, and found no deficiencies in judgment, thinking, 
family relations, or work.  The Veteran did have some mood 
deficiency as he had anxiety and depression, but the 
examiner assigned a GAF of 54.

In June 2008, the Veteran indicated that he was feeling a 
lot better and indicated that he was "good."  The Veteran 
reported occasional nightmares, but indicated that he was 
sleeping much better, and he was not depressed or anxious at 
that time.

In January 2009, the Veteran underwent a VA examination 
where he reported daily to weekly intrusive recollections of 
Korea, as well as nightmares when exposed to war related 
stimuli.  The Veteran also stated that he attempted to 
suppress emotions and to avoid interpersonal relations.  
Nevertheless, the Veteran had been married for more than 
half a century and had three children and six grandchildren.  
Furthermore, he was able to see his family three to four 
times per month.  The Veteran and his wife were both retired 
and they tried to stay active by dancing, dining out and 
visiting children.  The Veteran had lost interest in golf, 
but he continued to walk in nature.  At the examination, the 
Veteran was well groomed, appropriately dressed, with normal 
affect, good mood, unremarkable speech, and intact attention 
and orientation.  The Veteran's thought processes were 
unremarkable and he denied any delusions or hallucinations.  
The Veteran had good insight and judgment.  He had no 
inappropriate behavior, obsessive/ritualistic behavior, 
panic attacks or suicidal/homicidal ideations.  The 
Veteran's memory was intact.  The examiner assigned a GAF of 
55, noting that the Veteran still avoided most social 
activities and crowds and had decreased his recreational 
activities because of reduced interest.  

It is noted that during the course of the Veteran's appeal 
he was consistently assigned GAF scores that were 
representative of mild to moderate symptomatology.  The 
Veteran continues to have good family interactions as he has 
been married for more than half a century and he sees his 
extended family several times per month.  While the Veteran 
no longer works, he retired for health reasons other than 
his PTSD; and prior to his retirement, he had worked for 
more than 40 years following his time in service rising to 
the level of a vice president.  There is no dispute that the 
Veteran's PTSD continues to impact his life, but medication 
has helped mute the severity of some of the symptoms, and 
the Veteran is receiving a 30 percent rating in 
acknowledgement of his PTSD impairment.  

The Veteran has received regular psychiatric counseling 
during the course of his appeal, and during these sessions 
he has consistently demonstrated a good affect, normal 
speech, panic attacks occurring less than once a week if at 
all; no difficulty in understanding complex commands; no 
memory, judgment, or thinking impairment; and no 
disturbances of motivation and mood.  As such, the evidence 
simply fails to show that the Veteran's PTSD related 
symptomatology is of such severity as to warrant a rating in 
excess of 30 percent. 

Therefore, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  
Under these circumstances, since the original claim was 
granted, there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA 
treatment records have been obtained.  The Veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the Veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.  Accordingly, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran asserts that he is unemployable as a result of 
his service connected disabilities.  He is currently service 
connected for a duodenal ulcer (rated at 40 percent), 
labyrinthis and dizziness (claimed as Meniere's disease) 
(rated at 30 percent), PTSD (rated at 30 percent), tinnitus 
(rated at 10 percent) and hearing loss (rated as 
noncompensable).  The Veteran's service connected 
disabilities combined to 70 percent and he has one 
disability that is rated more than 40 percent.  As such, the 
Veteran's disabilities satisfy the criteria set forth in 38 
C.F.R. § 4.16(a).  

It is noted that the Veteran also has a number of non-
service connected disabilities including a left ankle 
sprain, a back condition, coronary artery disease, 
atherosclerotic peripheral vascular disease, cold injury of 
the hands and feet, hiatal hernia and diverticulitis 
associated with duodenal ulcer, scarring/skin condition, 
peripheral neuropathy, and major depressive disorder.

The Veteran separated from service in 1954.  As chronicled 
in an October 2006 examination, the Veteran worked following 
service as a government inspector for a few years and then 
he went into leather craft/shoe repair business.  After 
that, he began working in insurance sales where he worked 
for approximately 40 years retiring in 1995 as a vice 
president due to medical disability.  The Veteran indicated 
that he worked as a ranger/starter on a golf course in 2002, 
but was unable to keep up with the job requirements on 
account of his dizziness.

In June 1996 the Veteran's private doctor, Michael A. 
Nocero, Jr., M.D., reported that the Veteran had extensive 
coronary artery disease that had been managed with bypass 
surgery, and he felt that the Veteran was permanently and 
totally disabled and should not return to employment in any 
type of profession.

It is clear that the Veteran is not currently working, but 
it is unclear whether he is unemployable based solely on his 
service connected disabilities.  VA must assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran is unemployed and his service-connected disabilities 
satisfy the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  As such, the Board concludes that a medical 
opinion is necessary to adjudicate this claim.  See Colayong 
v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
December 2008 to the present.

2.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claim file 
and asked to fully review it.  The 
examiner should indicate, without taking 
the Veteran's age into account, whether 
it is at least as likely as not (50 
percent or greater) that the Veteran is 
precluded from obtaining or maintaining 
substantially gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities 
(duodenal ulcer, labyrinthis and 
dizziness (claimed as Meniere's disease), 
PTSD, tinnitus, and hearing loss).  Any 
conclusion should be supported by a full 
rationale.  In doing so, the examiner 
should also consider the Veteran's 
numerous non-service connected 
disabilities, including in particular his 
coronary artery disease.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


